Cole, Judge:
This case concerns the proper dutiable value of several items of leather goods exported from Grande, Nicaragua, and entered at the port of Houston, Tex.
An agreed set of facts, upon which the case was submitted, establishes foreign value, section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. 1946 ed. § 1402 (c)), to be the proper basis for appraisement of the articles in question, and that such statutory values are as follows:
Belts (men)_ 2.30 Nicaraguan cordobas each
Billfolds (men)_ 4.50 Nicaraguan cordobas each
Billfolds (men)_ 3.50 Nicaraguan cordobas each
Coin purses (men)_ 1.50 Nicaraguan cordobas each
Brief cases (men)_i_ 29.50 Nicaraguan cordobas each
Purses (ladies)_ 13.00 Nicaraguan cordobas each
Billfolds (ladies)_ 19.50 Nicaraguan cordobas each
Billfolds (ladies)_ 17.50 Nicaraguan cordobas each
Sandals_ 5.00 Nicaraguan cordobas each
Travelers’ valises_110.00 Nicaraguan cordobas each
The foregoing prices are based on the value of 5 Nicaraguan cor-dobas to the United States dollar.
As to the items described on the invoice as “1 pair Shoes, Mens” ■and “1 Skin, tanned Ocelot (tigre),” the appraised values are affirmed.
Judgment will be entered accordingly.